DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This case has been transferred to a new examiner. See the section at the end of the office action for contact information.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 31 January 2022 is acknowledged.  The traversal is on the ground(s) that the claims have all of the features of independent claim 1.  This is not found persuasive because of the following reasons. The special technical feature of Group I is a biological component such as a cell encapsulated by a porous layer. The biological component encapsulated by a porous layer of claim 1 is not novel in view of Lee et al. (Chemistry an Asian Journal, Vol. 10, 2015, pages 129-132), which is explained in greater detail below.
As such, Group I does not share a special technical feature with the instant claims of Groups II-III. Therefore, the claims are not so linked within the meaning of 
The requirement is still deemed proper but is not made final because the reason for the restriction has changed as compared with what it was in the restriction requirement mailed on 10 December 2021.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 January 2022.
Applicant’s election without traverse of the species of a cell in the reply filed on 31 January 2022 is acknowledged. No claim is withdrawn in view of this species election.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2” which thereby excludes alkyl or alkoxy groups.
As such, in view of this claim recitation, it is unclear how the term “acidified silane” as in claims 13-14 is being interpreted.
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a)(III). However, in this case, applicant does not appear to have redefined the term “silane” in a manner inconsistent with its ordinary meaning to read on silica (SiO2). As such, an indefiniteness rejection is understood to be appropriate. 


Claim Interpretation
Instant claim 1 recites a porous shell layer comprising an inorganic network comprising a cationic component and an anionic component. For the purposes of examination under prior art, an inorganic network comprising an organic cationic 
During examination, claims must be given their broadest reasonable interpretation in light of the specification. See MPEP 2111. In this case, in the instant specification, the examples presented include an inorganic silica with an organic cationic component. See the instant specification on page 18, paragraph 0055, reproduced below.

    PNG
    media_image1.png
    293
    536
    media_image1.png
    Greyscale

The abbreviation “PDADMAC” refers to poly(diallyldimethylammonium) chloride and is an organic source of positive charge. In contrast, TMOS refers to tetramethyl orthosilicate and is a source of silica, which is inorganic. 
As such, a combination of inorganic silica in combination with an organic polymer bearing positive charge is what is disclosed by the instant specification. In view of this disclosure, prior art teaching inorganic silica in combination with organic polymers bearing positive or negative charge is understood to meet the claimed requirements.

Claim Interpretation – Markush Language
Claim 7 recites “wherein the gram-negative bacteria is chosen from… or combinations thereof.” Claim 14 recites “wherein the acidifies silane is chosen from … or a mixture thereof.” As best understood by the examiner, this Markush group language is drawn to a closed group of alternatives and is therefore understood to be proper. Nothing in MPEP 2173.05(h) or 2117 would appear to indicate that the recited Markush language results in a case of indefiniteness.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Chemistry an Asian Journal, Vol. 10, 2015, pages 129-132).
Lee et al. (hereafter referred to as Lee) is drawn to silica encapsulation of yeast, as of Lee, page 129, title and abstract and page 130, left column, figure 1, reproduced below.

    PNG
    media_image2.png
    597
    759
    media_image2.png
    Greyscale

As to the required biological component of claim 1, the yeast cell of Lee is understood to read on this requirement.
As to the required porous shell layer at least partially coating the biological component, the silica of Lee is understood to read on this requirement. That the silica has porosity is evident as of Lee, page 129, abstract, which teaches porosity.
As to claim 1, the claim requires an inorganic network comprising a cationic component and anionic component. The “PDADMAC” polymer of Lee is understood to read on the required cationic component. PDADMAC stands for poly(diallyldimethylammonium) chloride, as of Lee, page 129, right column, bottom paragraph, and is a polymer comprising repeating quaternary ammonium ion groups. The silica itself reads on the required anionic component as the silica comprises Si-O- groups; see Lee, page 130, left column, relevant portion of figure 1 reproduced below.

    PNG
    media_image3.png
    231
    265
    media_image3.png
    Greyscale

As to claim 1, the claim requires that the composition be for performing biocatalysis. Lee teaches this as of page 129, left column, bottom paragraph, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    254
    752
    media_image4.png
    Greyscale

As to claim 2, the yeast of Lee, figure 1, reads on the required cell.
As to claim 3, the yeast of Lee, figure 1, reads on the required eukaryotic cell.
As to claim 4, the yeast of Lee, figure 1, reads on the additional requirement of this claim.
As to claim 8, as best understood by the examiner, the yeast cell of Lee has enzymes that are capable of catalyzing chemical reactions.
As to claim 10, as best understood by the examiner, the composition of Lee has multiple porous layers of both silica and PDADMAC.

As to claim 12, Lee teaches the following as of page 130, left column, second to last paragraph, reproduced below.

    PNG
    media_image5.png
    293
    769
    media_image5.png
    Greyscale

The values of 1.4 nm, 5.4 nm, and 9.3 nm are all within the claimed range of 0.5 nm to 50 nm.
As to claims 13-14, Lee teaches TMOS (tetramethyl orthosilicate), as of Lee, supplemental information, page 2, Experimental section, materials reproduced below.

    PNG
    media_image6.png
    371
    1391
    media_image6.png
    Greyscale

Additionally, from Lee, page 130, figure 1, it is shown that this component is responsible for the negative charge.
4 cycloalkyl group that binds to the nitrogen atom twice, and has a chloride counter-ion, as of Lee, page 129, right column, bottom paragraph.


Claim(s) 1-3, 8, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desmet et al. (US 2016/0143857 A1).
Desmet et al. (hereafter referred to as Desmet) is drawn to a silica bead for the entrapment of a bioactive substance, as of Desmet, title and abstract. In one embodiment, Desmet teaches encapsulation of microalgae in a bead comprising silica, alginate, and poly(diallyldimethylammonium) chloride (PDADMAC), as of Desmet, paragraph 0055, reproduced below.

    PNG
    media_image7.png
    304
    404
    media_image7.png
    Greyscale


As to the required porous shell layer comprising an inorganic network of claim 1, the silica of Desmet is understood to read on this requirement. That the silica is porous appears to be evidenced by the abstract of Desmet.
As to the required cationic component of claim 1, the PDADMAC of Desmet is understood to read on this requirement.
As to the required anionic component of claim 1, the alginate of Desmet is understood to read on this requirement.
As to the requirements of claim 2, the microalgae of Desmet is comprised of cells and is therefore understood to read on the claimed requirement.
As to claim 3, the microalgae of Desmet is understood to read on the required eukaryotic cells.
As to claim 8, Desmet teaches that the microalgae undergo photosynthesis, as of Desmet, page 4, paragraphs 0057-0058, reproduced below.

    PNG
    media_image8.png
    229
    405
    media_image8.png
    Greyscale

The ability of the composition of Desmet to undergo photosynthesis is understood to be photocatalytic ability.
4 cycloalkyl group that binds to the nitrogen atom twice, and has a chloride counter-ion, as of Lee, page 129, right column, bottom paragraph.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Chemistry an Asian Journal, Vol. 10, 2015, pages 129-132) in view of Wackett et al. (US 2014/0051144 A1).
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desmet et al. (US 2016/0143857 A1) in view of Wackett et al. (US 2014/0051144 A1).
Lee et al. (hereafter referred to as Lee) is drawn to silica encapsulation of yeast, as of Lee, page 129, title and abstract and page 130, left column, figure 1, reproduced above. The composition of Lee can be used in biocatalysis. See the rejection above over Lee by itself. Similarly, Desmet is drawn to encapsulation of microalgae by silica. See the rejection above over Desmet by itself. However, Desmet also teaches encapsulation of bacteria as an alternative to microalgae, as of Desmet, paragraph 0012.
Lee and Desmet differ from the claimed invention because Lee does not teach encapsulating a gram-negative bacteria.

Wackett differs from the claimed invention because Wackett does not teach the required cationic component.
It would have been prima facie obvious for one of ordinary skill to have substituted a bacterium, as of Wackett, in place of the yeast of Lee or the microalgae of Desmet, to be encapsulated by silica and PDADMAC in the manner taught by Lee and/or Desmet. Lee is drawn to encapsulation of yeast with silica/PDADMAC, and teaches that this can be used for biocatalysis. Similarly, Desmet is drawn to encapsulation of microalgae with silica, though teaches that bacteria can be used instead of the microalgae. Wackett is drawn to encapsulating both bacteria, fungi such as yeast, as well as protists, in silica for biocatalysis. As such, the skilled artisan would have been motivated to have substituted the bacteria of Wackett in place of the yeast of Lee or the microalgae of Desmet in order to have predictably provided biocatalysis with a reasonable expectation of success. The simple substitution of one known element (the bacteria of Wackett) in place of another (the yeast of Lee or the microalgae of Desmet) in order to obtain predictable results (providing biocatalysis when encapsulated with the silica/PDADMAC of Lee) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.

As to claims 6-7, Wackett teaches encapsulating E. coli, as of at least paragraph 0026. The skilled artisan would have understood that E. coli is a well-known abbreviation for Escherichia coli, which is one of the species recited by claim 7. E. coli is a gram-negative bacterium.
As to claims 8-9, Wackett teaches E. coli for catalyzing the conversion of atrazine into hydroxyatrazine, as of at least Wackett, paragraph 0096.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,790,484 in view of Lee et al. (Chemistry an Asian Journal, Vol. 10, 2015, pages 129-132).

The conflicting claims are drawn to a silica matrix composition encapsulating a biomaterial. The biomaterial may be a bacteria, as of conflicting claim 3. The silica is understood to be an inorganic network and an anionic component.
The conflicting claims do not recite a cationic component.
Lee et al. (hereafter referred to as Lee) is drawn to silica encapsulation of yeast, as of Lee, page 129, title and abstract and page 130, left column, figure 1, reproduced above. The cationic component PDADMAC of Lee appears to be useful for controlling the thickness of the layer, as of Lee, paragraph bridging pages 129-130.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the PDADMAC of Lee with the silica of the conflicting claims. The conflicting claims are drawn to silica encapsulated bacteria or other silica encapsulated cells. Lee teaches that PDADMAC is useful for controlling the thickness of the encapsulating layer. As such, the skilled artisan would have been motivated to have combined the PDADMAC of Lee with the encapsulating silica of the conflicting claims in order to more predictably control the thickness of the encapsulating layer with a reasonable expectation of success.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612